DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 28, 2021.  In virtue of this amendment:
Claims 3, 13 and 17 are cancelled; and thus,
Claims 1-2, 4-12 and 14-16 and 18-20 are now pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al. (US 2019/0157747 of record).
With respect to claim 1, Su discloses in figure 3 an antenna module comprising a dielectric substrate (102, e.g., a dielectric substrate); and a radiation electrode (112, e.g. a unit cell, radiation element, radiation electrode or antenna patch) and a ground electrode (204, e.g., a ground plane) arranged on or in the dielectric substrate (see figure 3); wherein a plurality of openings (G, e.g. gaps, holes or openings) are provided in at least one electrode of the radiation electrode and the ground electrode (see figure 3), the plurality of openings penetrating through the at least one electrode and not penetrating through the dielectric substrate (figure 3 does not 

    PNG
    media_image1.png
    510
    739
    media_image1.png
    Greyscale

With respect to claim 2, Su discloses that wherein the plurality of openings are provided uniformly and evenly spaced over the at least one electrode (figure 3 shows uniform and even features of the openings of the radiation element 112 thereof).
With respect to claims 7 and 16, Su discloses that wherein the plurality of openings are provided in the radiation electrode (see figure 3).

With respect to claim 10, Su discloses that further comprising a connection electrode (212) for mounting the feeder circuit on the dielectric substrate, another opening being provided in the connection electrode, the other opening penetrating through the at least one electrode (see figures 1 and 3).
With respect to claim 11, Su discloses that a communication device (100) in which the antenna module according to Claim 1 is mounted (see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2019/0157747 of record) in view of Preradovic et al. (US 2016/0190696 of record).
With respect to claims 6 and 12, Su discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the plurality of openings are at least partially filled with a dielectric material of the dielectric substrate.
Preradovic discloses in figure 3B an antenna module comprising a radiating element (302) and a substrate (252), wherein the radiating element is partially filled with a dielectric material of the dielectric substrate (see figure 3B).

With respect to claim 20, the combination of Su and preradovic disclose that wherein the plurality of openings are provided in the radiation electrode (see figure 3 of Su).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2019/0157747 of record) in view of Kashino et al. (US 2015/0070235 of record).
With respect to claim 8, Su discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the plurality of openings are provided in the ground electrode.
Kashino discloses in figure 8 an antenna module comprising radiation elements (102-103) and a ground electrode (109), wherein a plurality of openings (112) are provided in the ground electrode (see figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antenna module of Su with openings provided in a ground plane as taught by Kashino for the purpose of reducing with miniaturization to attain excellent antenna performance thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Kashino (see paragraph 0023).



Allowable Subject Matter
Claims 4-5, 14-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant argued that the reference of Su fails to disclose that wherein the radiation electrode includes a first feed point and a second feed point to which radio-frequency power is supplied, and in a plan view in a direction normal to the antenna module, the plurality of openings are provided inside a prescribed region including a first line connecting the first feed point and the second feed point.
However, Examiner respectfully disagrees as following reasons:

    PNG
    media_image2.png
    620
    730
    media_image2.png
    Greyscale


(2) Figure 2 also shows the feed line 212 having two ends A and B formed as a first feed point A (an intersection between the feed line 212 and the radiating element 13 thereof) and a second feed point B (an intersection between the feed line 212 and the ground plane 204 thereof).
(3) Since the above reasons, figures 2-3 of Su disclose or teach all amended limitations of claim 1 thereof.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 21, 2022